846




d
 kJ
OROVLRsLLL=I)*
                   OFFICE       OF   THE     ATTORNEY
                                                  AUSTIN
                                                             GENERAL          OF   TEXAS




I
         Honor&bla        Goorgo     H.   Shopwrd
         Comptroller of Pub110 Acoountr
         Au&in,          TeMr
         D&r      Slrt




                                                           aertltlcats rhevlng the
                                            p the dlrtriat alark of -118 County
                                            onorrblr Tarry Dlckrnr, D18trlct Judge


                                           394,   OM    Of thS      8tWXt@8        fO?8bg          thS
                                           ho 8t8t8,     wk.8       pro+iSiOa iOr th. On-
                                                                   VitM8808        in     &@08WU-
          tioM    UUder   thO88   3AV8.           The   rrtlcle         prOvid88    t&t        'lo   ti8e
          th”  S-to    18 th, plrtr 38f&UO8tl~                    thV    wSQM1          attO-no.
          of 8uoh VitRO88.8,       8UOh lmMa8                 8br11       k   fild in the UU
          UM8C      b8 008t8    in fblOnJ ~8678.”

                           It   follovr       thereiors, 8nd you 8rv 80 bdvlred
          that you &re          lthorl;ed       by Uv to py the vhvrlff'8 CO848
Honorable George H. Shappard, pge   2


in que8tion out of the judiciary lppropri4tioa set aside
for the wy8hSQt Of 8hWlff8   aO8t8 in fSlOilyCOSe8.

         We return hsrevlth the sharlli'r certificate.

                                         Very truly your8
                                    ATTORHEI[OBXE?tALOF   TEXAS



                                          U ‘-. Elbirt lioowr